Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 7/19/21 which has been entered. Claims 1, 6, and 13-17 have been amended. Claims 9 and 22 have been cancelled. Claim 23 has been added. Claims 1-8, 10, 21, and 23 are still pending in this application, with Claims 1, 6, and 17 being independent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

               Referring to claims 13-16, claim 13 recites the limitations “an audio processor” and “a loudspeaker”. Claim 15 also introduces “an audio processor” and claim 16 introduces “a speaker”. It is unclear whether these are the same or different elements as first introduced in claim 1. Examiner interprets as the audio processor and the loudspeaker in each respective instance. Claims 14-16 depend from claim 13, therefore, they are rejected for the same reasons. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 7-8, 10-13, 15-18, 20-21, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alderson et al. US Publication No. 20120308024.

              Referring to claim 1, Alderson et al. teaches a noise cancellation filter structure (Fig. 3B: ANC circuit 30B with filters 39A, and 39B) for a noise cancellation enabled audio device (para 0015: “present invention encompasses noise canceling techniques and circuits that can be implemented in a personal audio device”), the filter structure comprising a noise input for receiving a noise signal (Fig. 3B: anti-noise signal is the filtered reference noise signal); a filter output for providing a filter output signal (Fig. 3B: output of combiner 36A); a first noise filter for producing a first filter signal by filtering the noise signal (Fig. 3B: notch filter 39A filters anti-noise signal); a second noise filter for producing a second filter signal by filtering the noise signal, the second noise filter having a frequency response with a non-minimum-phase (Fig. 3B: all-pass filter 39B filters anti-noise signal); and a combiner configured to provide the filter output signal based on a linear combination of the first filter signal and the second filter signal (Fig. 3B: combiner 36A combines outputs of filters 39A, 39B); wherein the filter output signal is adapted to be passed via an audio processor to a loudspeaker of the audio device (Fig. 3B: output of combiner 36A is adapted throughout ANC processing circuit 30B in order to provide output to a speaker; para 0017: “adaptive noise canceling (ANC) circuits and features that inject an anti-noise signal into speaker SPKR to improve intelligibility of the distant speech and other audio reproduced by speaker SPKR”).
the second noise filter is implemented as an all-pass filter (para 0023).
              Referring to claim 4, Alderson et al. teaches the second noise filter is implemented as an infinite-impulse response, IIR, filter (paras 0022-0023).
              Referring to claim 7, Alderson et al. teaches the first noise filter and the second noise filter are implemented as digital filters (para 0032).
              Referring to claim 8, Alderson et al. teaches the first noise filter and the second noise filter are implemented within a digital signal processor (para 0032).
              Referring to claim 10, Alderson et al. teaches the noise input is configured for receiving the noise signal from a noise microphone (para 0017).
              Referring to claim 11, Alderson et al. teaches the filter output signal is adapted to be used as a basis for a compensation signal in the noise cancellation enabled audio device (para 0017).
              Referring to claim 12, Alderson et al. teaches the noise signal represents ambient noise (para 0017).
              Referring to claim 13, Alderson et al. teaches the noise input comprises a microphone input for receiving the noise signal; and wherein the filter structure further comprises a compensation output for providing a compensation signal that is generated by processing the filter output signal for being passed via an audio processor to a loudspeaker of the device (para 0017; Fig. 3B: filtered anti-noise signal based on output of 36A).
              Referring to claim 15, Alderson et al. teaches an audio processor being configured to provide an audio output signal based on a combination of the compensation signal with a useful audio signal (para 0017).
              Referring to claim 16, Alderson et al. teaches a noise cancellation enabled audio device comprising a noise cancellation filter structure according to claim 15 (Fig. 3B: ANC circuit 30B with filters 39A, and 39B); a noise microphone coupled to the microphone input (para 0017); and a speaker for playing the audio output signal (para 0017).
              Referring to claim 17, Alderson et al. teaches a signal processing method for a noise cancellation enabled audio device (para 0015: “present invention encompasses noise canceling , the method comprising receiving a noise signal (Fig. 3B: anti-noise signal is the filtered reference noise signal); filtering the noise signal with a first filter characteristic for producing a first filter signal (Fig. 3B: notch filter 39A filters anti-noise signal); filtering the noise signal with a second filter characteristic for producing a second filter signal, the second filter characteristic corresponding to a frequency response with a non- minimum-phase (Fig. 3B: all-pass filter 39B filters anti-noise signal); producing a filter output signal based on a linear combination of the first filter signal and the second filter signal (Fig. 3B: combiner 36A combines outputs of filters 39A, 39B); and producing a compensation signal for the audio device by processing the filter output signal (Fig. 3B: output of combiner 36A is processed throughout ANC processing circuit 30B in order to provide output to a speaker; para 0017: “adaptive noise canceling (ANC) circuits and features that inject an anti-noise signal into speaker SPKR to improve intelligibility of the distant speech and other audio reproduced by speaker SPKR”).
              Referring to claim 18, Alderson et al. teaches the second filter characteristic implements an all-pass filter (para 0023).
              Referring to claim 20, Alderson et al. teaches the noise signal is received from a noise microphone (para 0017).
              Referring to claim 21, Alderson et al. teaches the noise signal represents ambient noise (para 0017).
              Referring to claim 23, Alderson et al. teaches the audio device is one of a headphone, an earphone, or a handset (para 0003; Fig. 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alderson et al. as applied to claims 1-2 and 17-18 above, and further in view of Park et al. US publication No. 20110007907.

              Referring to claim 3, Alderson et al. teaches the all-pass filter (para 0023). However, Alderson et al. does not teach the order of the filter, but Park et al. teaches filter is of at least second order (para 0078). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second order or higher filter, as taught in Park et al., in the structure of Alderson et al. because determining the optimal order filter involves only routine skill in the art and one of ordinary skill in the art would know how to evaluate the factors in the system to determine the best order filter.
              Referring to claim 5, Alderson et al. teaches the first noise filter is implemented as an infinite-impulse response, IIR, filter (paras 0022-0023). However, Alderson et al. does not teach the order of the filter, but Park et al. teaches filter of at least second order (para 0078). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second order or higher filter, as taught in Park et al., in the structure of Alderson et al. because determining the optimal order filter involves only routine skill in the art and one of ordinary skill in the art would know how to evaluate the factors in the system to determine the best order filter.
              Referring to claim 19, Alderson et al. teaches the all-pass filter (para 0023). However, Alderson et al. does not teach the order of the filter, but Park et al. teaches filter is of at least second order (para 0078). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a second order or higher filter, as taught in Park et al., in the structure of Alderson et al. because determining the optimal order filter involves only routine skill in the art and one of ordinary skill in the art would know how to evaluate the factors in the system to determine the best order filter.

Allowable Subject Matter
Claim 6 is allowed.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/19/21 have been fully considered but they are not persuasive. 

Applicant states on page of the remarks:
“Without acquiescing to the rejection, Applicant has amended independent claims 1 and 17. At the very least, Alderson does not disclose or suggest "wherein the filter output signal is adapted to be passed via an audio processor to a loudspeaker of the audio device," as now recited in independent claim 1. Alderson also does not disclose or suggest "producing a compensation signal for the audio device by processing the filter output signal," as now recited in independent claim 17. 
In contrast, the all-pass filter of Alderson, which is a non-minimum phase filter, is not used for directly forming a compensation signal or anti-noise signal to be provided to a speaker. More particularly, Alderson discloses a signal processing circuit with an active noise cancellation (ANC) circuit 30B for providing ANC in a mobile phone. The ANC circuit includes an adjustable noise filter 32 for generating an anti-noise signal, which is processed by a notch filter 39A and an all- pass filter 39B. The output of the notch filter 39A forms the basis of a correction signal to be combined with useful audio signals. Furthermore, the output is subtracted from the output of the all-pass filter 39B. After further processing, the difference signal is used to adjust the filter function of the adjustable noise filter 32. By keeping the notch behavior out of the adjustment process, the adjustable filter 32 does not revert the effects of the notch filter, thus achieving a better ANC performance. Therefore, Alderson does not disclose or suggest each and every limitation now recited in independent claims 1 and 17. 
In addition, with specific regard to claim 13, Alderson does not disclose a compensation signal from the filter output signal. Indeed, Alderson only uses the output of the notch filter 39A as a basis (e.g., filtered anti-noise) for a compensations signal, but not the output of the combiner 36A, which allegedly provides the claimed "filter output signal."
Moreover, Alderson does not disclose or suggest "an audio processor being configured to provide an audio output signal based on a combination of the compensation signal with a useful audio signal," as recited in dependent claim 15.”

Examiner respectfully disagrees. Any signal that feeds into the notch filter 39A of Alderson or forms a basis of such signal could be interpreted to be part of the compensation signal. Claim 1 specifically says that the filter output signal is “adapted” and claims 13, 15, and 17 state that the compensation signal is processed, much like how the output of the combiner of Alderson is adapted and forms a basis for a compensated signal. The claims do not state that the output of the combiner is directly coupled to the loudspeaker. Therefore, Alderson teaches an adapted filter output signal and a compensation signal.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:

                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652